     Case 3:18-cv-00522-MMD-CLB Document 24 Filed 12/10/20 Page 1 of 3



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                               ***
4     TERON FRANKLIN,                                     Case No. 3:18-cv-00522-MMD-CLB
5                                          Plaintiff,                   ORDER
6           v.
7     STATE OF NEVADA, et al.,
8                                       Defendants.
9
10          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

11   1983 by a state prisoner. The Court previously granted the application to proceed in

12   forma pauperis. (ECF Nos. 5, 6). The Court entered a screening order on July 9, 2020.

13   (ECF No. 19). The screening order imposed a 90-day stay and the Court entered a

14   subsequent order in which the parties were assigned to mediation by a court-appointed

15   mediator. (ECF Nos. 19, 22). This case will proceed on the normal course of litigation

16   because the parties did not reach a settlement at mediation. (ECF No. 23).

17          IT IS THEREFORE ORDERED that:

18          1.     The Clerk of the Court shall electronically SERVE a copy of this order and

19   a copy of Plaintiff’s amended complaint (ECF No. 18) on the Office of the Attorney

20   General of the State of Nevada, by adding the Attorney General of the State of Nevada

21   to the docket sheet. This does not indicate acceptance of service.

22          2.     Service must be perfected within ninety (90) days from the date of this order

23   pursuant to Fed. R. Civ. P. 4(m)

24          3.     Subject to the findings of the screening order (ECF No. 19), within twenty-

25   one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

26   notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

27   accepts service; (b) the names of the defendants for whom it does not accept service,

28   and (c) the names of the defendants for whom it is filing the last-known-address
     Case 3:18-cv-00522-MMD-CLB Document 24 Filed 12/10/20 Page 2 of 3



1    information under seal. As to any of the named defendants for whom the Attorney
2    General’s Office cannot accept service, the Office shall file, under seal, but shall not serve
3    the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such
4    information. If the last known address of the defendant(s) is a post office box, the Attorney
5    General's Office shall attempt to obtain and provide the last known physical address(es).
6           4.     If service cannot be accepted for any of the named defendant(s), Plaintiff
7    shall file a motion identifying the unserved defendant(s), requesting issuance of a
8    summons, and specifying a full name and address for the defendant(s).                For the
9    defendant(s) as to which the Attorney General has not provided last-known-address
10   information, Plaintiff shall provide the full name and address for the defendant(s).
11          5.     If the Attorney General accepts service of process for any named
12   defendant(s), such defendant(s) shall file and serve an answer or other response to the
13   amended complaint (ECF No. 18) within sixty (60) days from the date of this order.
14          6.     Plaintiff shall serve upon defendant(s) or, if an appearance has been
15   entered by counsel, upon their attorney(s), a copy of every pleading, motion or other
16   document submitted for consideration by the Court. If Plaintiff electronically files a
17   document with the Court’s electronic-filing system, no certificate of service is required.
18   Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff
19   mails the document to the Court, Plaintiff shall include with the original document
20   submitted for filing a certificate stating the date that a true and correct copy of the
21   document was mailed to the defendants or counsel for the defendants. If counsel has
22   entered a notice of appearance, Plaintiff shall direct service to the individual attorney
23   named in the notice of appearance, at the physical or electronic address stated therein.
24   The Court may disregard any document received by a district judge or magistrate judge
25   which has not been filed with the Clerk, and any document received by a district judge,
26   magistrate judge, or the Clerk which fails to include a certificate showing proper service
27   when required.
28   ///



                                                 -2-
     Case 3:18-cv-00522-MMD-CLB Document 24 Filed 12/10/20 Page 3 of 3



1          7.    This case is no longer stayed.
2
3          DATED THIS 10th day of December 2020.
4
5                                           UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -3-
